Court of Appeals
of the State of Georgia

                                                              ATLANTA, January 02, 2018

The Court of Appeals hereby passes the following order

A18D0212. THOMAS FRANKLIN KING v. THE STATE.


     Upon consideration of the Application for Discretionary Appeal, it is ordered that it be

hereby DENIED.


LC NUMBERS:

1997CR894 1997CR892




                                      Court of Appeals of the State of Georgia
                                           Clerk's Office, Atlanta, January 02, 2018.

                                           I certify that the above is a true extract from the minutes
                                      of the Court of Appeals of Georgia.

                                           Witness my signature and the seal of said court hereto
                                      affixed the day and year last above written.

                                                                         , Clerk.